                                                                                                 FILED
                                                                                        2019 Aug-20 AM 09:20
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERICA              )
                                      )
v.                                    )                         2:19-mj-296-JEO
                                      )
ARKEUNTREZ KENYEZ LARECO WASHINGTON , )



                      MOTION FOR COMPETENCY EVALUATION

       I, ALISON WALLACE, as attorney for the Defendant, ARKEUNTREZ KENYEZ

LARECO WASHINGTON, has reason to believe that the Defendant may be presently

mentally incompetent and be unable to understand the proceedings against him or

properly to assist in his own defense, respectfully moves this Honorable Court for a judicial

determination of the mental competency of the defendant, pursuant to Title 18, §§ 4241

and 4242 of the United States Code.

       My grounds for such belief are as follows:

       On or about August 6, 2019, during the initial interview Counsel observed some

irregularities in responses to questions. The Defendant disclosed some prior acts that

caused Counsel to question the mental health of Mr. Washington. Defendant and his

grandmother denied any mental health treatment but Defendant’s mother reports a prior

short-term commitment. During the preliminary hearing, testimony was elicited that

Defendant had possibly sent a tip to the FBI reporting his conduct.

       It is the belief of the undersigned that these requested evaluations would be of great

importance to the resolution of this case.
                                         Respectfully Submitted,


                                         /s/ Alison Wallace
                                         Alison Wallace
                                         Attorney for Defendant
                                         P.O. Box 36926
                                         Hoover, Alabama 35236
                                         (205) 500-1667




                             CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the above and foregoing on the United
States Attorney, through Assistant United States Attorney Manu Balachandran, via
CM/ECF on this the 20th day of August, 2019.

                                  /s/ Alison Wallace
                                  Of Counsel
